Exhibit 10.1


EFFECTIVE DATE
June 1, 2015 to May 31, 2016
 
NAMED EXECUTIVE OFFICER COMPENSATION PLAN
 
This compensation plan is made up of three components.  For purposes of this
plan, the title “Named Executive Officer” refers to those individuals who have
been identified as such by the Chief Executive Officer and approved by the Board
of Directors.  In addition, this plan and its components are based on the
performance of National American University Holdings, Inc. (“NAUH”).


Component 1:  BASE PAY COMPUTATION


The Board of Directors, in consultation with the chief executive officer/CEO,
will determine the specific base salary of the Named Executive Officer
positions.  Additional factors which may be considered in determining the actual
base salary include, but are not limited to, experience level, educational
level, assessment of satisfactory performance, years of service, and performance
expectations for the upcoming year.


Component 2:  QUARTERLY ACHIEVEMENT OF ORGANIZATIONAL OBJECTIVES


The second component of the compensation plan will be based on achievement of
specific quarterly organizational objectives (the “Additional Quarterly
Compensation”).  The Additional Quarterly Compensation will be based on NAUH
quarterly pre-tax profit margin and objectives related to institutional
effectiveness.  The amount of the Additional Quarterly Compensation will be
calculated quarterly by taking the appropriate percentage multiplied by the
Named Executive Officer’s current annual base salary.  The Named Executive
Officer will receive a percentage of his/her annual base salary each quarter
based on achieving the objectives listed below.
 

Quarterly Objective   Percentage of Annual Base Salary   Description           1
 
10% per quarter
 
For achieving the approved budgeted NAUH pre-tax profit margin for the quarter.
           
 
5% per quarter
 
For achieving less than 100% but greater than 90% of the approved budgeted NAUH
pre-tax profit margin.
          2  
10% per quarter
 
For achieving a composite survey result of 88 points or better for overall
performance for the quarter.
             
5% per quarter
 
For achieving a composite survey result of greater than 75 points and less than
88 points for overall  performance for the quarter.

 
Objective 1: successfully achieving the approved NAUH budgeted pre-tax profit
margin per quarter as determined and approved by the Board prior to June 1st of
each year.
 
Objective 2: successfully achieving satisfactory performance for the quarter as
measured by the composite survey results.
 
A. The Additional Quarterly Compensation is based on achieving the
organizational objectives for the prior quarter.  Additional Quarterly
Compensation, if any, will be determined quarterly and paid semi-monthly on the
Company’s regular payroll schedule in five (5) equal payroll installments after
the calculations can be finalized.
 
In order to be eligible to earn Additional Quarterly Compensation for a given
quarter, the Named Executive Officer must be employed by NAUH or its affiliates
during the entire quarter in which the objectives are measured and when the
amount of the Additional Quarterly Compensation is determined.  No Additional
Quarterly Compensation will be paid after employment is terminated.  The Board
of Directors will be solely responsible for determining whether the objectives
for the Additional Quarterly Compensation are satisfied and the amount of any
Additional Quarterly Compensation.


Component 3:  ANNUAL ACHIEVEMENT AWARD


The final component of the compensation plan will be based on NAUH’s Earnings
Before Interest and Taxes (“EBIT”).  To the extent that NAUH’s actual EBIT for
the fiscal year exceeds NAUH’s budgeted EBIT for the fiscal year, the Named
Executive Officer will receive three percent (3%) of the excess up to a maximum
of 75% of his/her annual base salary.


Calculations will be based on the annual budget for NAUH, as approved by the
Board prior to June 1st, and the final audited financial statements prepared for
the fiscal year ending May 31st.  The Annual Achievement Award will be paid in
six (6) equal payroll installments during normal payroll periods beginning
September 1st of each year.


 
1

--------------------------------------------------------------------------------

 
 
In order to be eligible to earn the Annual Achievement Award for a given year,
the Named Executive Officer must be employed by NAUH or its affiliates during
the entire year in which the objectives are measured and when the amount of the
Annual Achievement Award is determined.  No Annual Achievement Award will be
paid after employment is terminated.  The Board of Directors will be solely
responsible for determining whether the objectives for the Annual Achievement
Award are satisfied and the amount of any Annual Achievement Award.


GENERAL PROVISIONS


This compensation plan does not create a contract of employment, express or
implied, or alter the employment at-will relationship between you and NAUH or
its affiliates, including the university.  This document is not intended by
reason of its distribution to confer any rights or privileges upon you or to
entitle you to be or remain employed by NAUH or its affiliates, including the
university.  The contents of this plan are presented as a guide and as a matter
of information only.  While NAUH believes wholeheartedly in the plan, it is not
a condition of employment and may not be relied upon by you as a contract or
other right.  The provisions of this compensation plan are subject to change at
anytime by the NAUH or its affiliates without any notice and without anyone’s
agreement.  Further, business conditions, federal and state law, and/or
organizational needs are constantly in flux and may require that portions of
this document be revised or rewritten.


The Named Executive Officer is subject to the provisions of the National
American University Employee Handbook (NAUM 4-0).


Notwithstanding any provision in this compensation plan to the contrary, any
portion of the payments and benefits provided under this compensation plan shall
be subject to any clawback policy adopted by or applicable to NAUH pursuant to
the Dodd-Frank Wall Street Reform and Consumer Protection Act, any Securities
and Exchange Commission rule, any applicable listing standard promulgated by any
national securities exchange or national securities association, or any other
legal requirement.


* * * * *
 
I acknowledge receipt of a copy of the Named Executive Officer Compensation Plan
and further acknowledge that my employment is not governed by any written or
oral contract, including this document, and that my employment is considered an
at-will arrangement.
 

          Named Executive Officer   Date                         Dr. Ronald L.
Shape   Date     CEO        

 
 

2

--------------------------------------------------------------------------------